     Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 1 of 12 PageID# 34




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

JENNY M. HIGH,

        Plaintiff,

v.                                                          Civil Action No.: 3:21-cv-81

WELLS FARGO BANK,
SERVE:    Corporation Service Company
          100 Shockoe Slip, 2nd Floor
          Richmond, VA 23219

        Defendant.

                                                                                   JURY TRIAL
                                                                                   DEMANDED

                                         COMPLAINT

        The plaintiff Jenny M. High (“Ms. High”), by counsel, submits this Complaint against the

defendant Wells Fargo Bank (“Wells Fargo”), for national origin discrimination and retaliatory

discharge, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e-2 (“Title VII”), and the Civil Rights Act of 1866, 42 U.S.C. § 1981(a).

                                       INTRODUCTION

        Ms. High was an 18-year employee of Wells Fargo, working in the Information

Technology (“IT”) department in Glen Allen, Virginia. On June 8, 2017, during a conference call

among her IT co-workers and managers, one of the team leaders made racially-charged joke that

was a slur against Hispanics, specifically Mexicans. Ms. High and her co-workers were shocked

that such a remark was permitted to be uttered as it was contrary to the Wells Fargo work culture

that claimed to value civility and inclusion. Some of Ms. High’s co-workers complained about

the incident to the Human Resources Department.
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 2 of 12 PageID# 35




       In March 2018, a reorganization within the IT department occurred, and Ms. High was

transferred to the same team as the leader who uttered the racial joke. Ms. High complained

about the incident to three team managers and asked to be removed from the team leader’s

supervision. The request was denied, and Ms. High suffered extreme emotional anguish as a

result. After complaining, moreover, Ms. High began to be subjected to unjustified criticism of

her job performance and assigned low-level work on top of her usual workload. Finally, at a

team conference in St. Louis in June 2018, Ms. High was verbally attacked by her managers over

her complaints of racism which resulted in her suffering a severe panic attack. She was forced to

take a medical leave of absence due to the severe emotional turmoil and distress. Ms. High

received short-term disability benefits, followed by long-term disability benefits. When that pay

stopped due to a mistake made by the disability insurance carrier, Wells Fargo terminated Ms.

High’s employment.

       Ms. High is suing for lost salary and benefits, for extreme emotional distress and mental

anguish she has endured, and injury to her career, inconvenience and financial ruin.

                                            PARTIES

       1. Ms. High is a female of Hispanic ethnicity and Dominican national origin residing in

Henrico County, Virginia.

       2. Wells Fargo is believed to be a corporation engaged in the provision of retail bank

services. It operates banking operations throughout the nation, including central Virginia. Ms.

High worked for Wells Fargo out of its Richmond-area Information Technology Group located

at 4340 Innslake Drive, I, Glen Allen, Virginia 23060, in Henrico County.

       3. Wells Fargo is an “employer” within the meaning of 42 U.S.C. § 2000e(b).




                                                2
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 3 of 12 PageID# 36




                                   JURISDICTION and VENUE

       4. This District Court has subject matter jurisdiction over this matter based on 28 U.S.C.

§ 1331 (federal question jurisdiction) and 28 U.S.C. § 1343(3) (violation of civil rights). Venue

is proper in this District as it is the location of the defendant and the events complained of herein.

                                    PROCEDURAL HISTORY

       5. On June 14, 2018, Ms. High, acting pro se, filed a timely administrative Charge of

Discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”) (Charge

No. 438-2018-01205). The Charge alleged that Wells Fargo subjected Ms. High to disparate

treatment on the basis of her sex (equal pay), to a hostile work environment on the basis of her

national origin (Hispanic/Dominican), and retaliated against her for engaging in a protected

activity (complaining of a hostile work environment when transferred to work with a team lead

who uttered a racial slur). The Charge alleged that Ms. High was constructively discharged from

her employment in July 2018. She alleged violations of the Virginia Human Rights Act, the

Equal Pay Act, and Title VII. On June 18, 2018, the Charge of Discrimination was transferred to

the Virginia Attorney General, Division of Human Rights, pursuant to the work sharing

agreement.

       6. On December 3, 2019, the Division of Human Rights issued a Determination finding

no reasonable cause to believe that Wells Fargo discriminated or retaliated against Ms. High. Ms.

High received a Dismissal and Notice of Rights from the EEOC dated January 16, 2020 allowing

her 90 days to commence suit in court.

       7. On February 24, 2020, Ms. High, still acting pro se, filed a Complaint with this District

Court, along with a motion to proceed in forma pauperis. (Civil Action No. 3:20-cv-121) On

April 13, 2020, the Court dismissed Ms. High’s Complaint WITHOUT PREJUDICE for failure



                                                  3
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 4 of 12 PageID# 37




to prosecute (ECF No. 5) for failure to comply with the Court’s Order of March 10, 2020 (ECF

No. 2) directing her to file a long form in forma pauperis application, submit a Ghostwriting

Form in compliance with Local Rule 83.1(M), and to file an Amended Complaint that complies

with Fed. R. Civ. P. 8.

       8. On March 27, 2020, Ms. High filed a second EEOC Charge of Discrimination alleging

disability discrimination and retaliation in Wells Fargo’s termination of her employment.

(Charge No. 438-2020-00557) The EEOC issued a Dismissal and Notice of Rights dated

November 18, 2020.

       9. The present Complaint complies with the Court’s order of March 10, 2020 directing

her to submit an amended pleading that complies with Fed. R. Civ. P. 15(a), namely that it

contain a “short and plain statement of the claim showing that {Ms. High] is entitled to relief,” as

well as a statement of the Court’s jurisdiction and a demand for relief sought. This Complaint

relates back to the allegations contained in her prior Complaint (Civil Action No. 3:20-cv-121),

pursuant to Fed. R. Civ. P. 15(c). This action is timely filed and all procedural prerequisites to

suit have been met.

                          ALLEGATIONS COMMON TO ALL COUNTS

       10. Ms. High commenced employment with Wells Fargo in January 2004, initially as a

Help Desk Associate. Eventually, Ms. High was promoted to the position of Systems Support

Analyst in Wells Fargo’s Enterprise Information Technology Group. At the time of her

constructive discharge, Ms. High was earning a salary of approximately $108,000 annually,

including overtime, plus fringe benefits.

       11. In the years preceding the events complained of herein, Ms. High routinely received

satisfactory to superior performance evaluations from her managers.



                                                  4
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 5 of 12 PageID# 38




       12. On or about June 8, 2017, during a conference call that included system support

analysts from across the United States, a leader of another team named Paul Salmela made a

crude and derogatory joke about Mexicans that involved how many Mexicans were needed to

change a lightbulb. The joke was a racial slur indicating that Mexicans specifically, and

Hispanics generally, were lazy and exhibited a poor work ethic.

       13. As a woman of Hispanic ethnicity and Dominican national origin, the derogatory joke

created an extremely hostile work environment for Ms. High.

       14. Various members of her team complained to Salmela about the derogatory comment,

and he later apologized to her and the team via email.

       15. In or about March 2018, Wells Fargo reorganized the IT Group and Ms. High was

placed on a team with Salmela. Ms. High was the only Hispanic individual on this new team.

       16. Ms. High was distressed about being placed on Salmela’s team and had a

conversation with one of the managers of her new team named Larry Cullinan, wherein she

pleaded to be place on a different team. Cullinan refused Ms. High’s request and responded that

she needed to let go of her concern and anxiety.

       17. On or about March 12, 2018, Ms. High followed up that conversation with an email

to Cullinan that addressed “Paul Salmela’s racist comments.” The email stated in relevant part:

    I understand that you will never understand what it feels like to be discriminated
    against, and in your opinion, since it only happened one time I should get over it. I have
    to learn to work with him, we all do, because you have. Larry I refuse to become a
    victim at the place I love to work. I know a lot of good people Paul has victimized
    including myself, and you do as well. The racist comment was the last straw that broke
    this camel’s back, for you it may have been one time for me it was the last time. You
    advised me that someone filed a complaint against Paul regarding the racist comment
    and he was remorseful, you handled it, and me filing another complaint would probably
    be bounced back to you and end with the same results. I am very disappointed with that
    response. You asked me what do I want the outcome to be? I wanted you to protect the
    people you are being paid to protect, be a manager. I did what it tells in the Wells Fargo
    required trainings to do, we all did, and you are complacent. That’s like hiding an

                                                   5
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 6 of 12 PageID# 39




    abuser, a killer, matter of fact when you said, “he only did it one time it was a mistake,”
    and I said, “killers make mistakes” you agreed. Larry you do not understand that in this
    day and age when you have a bully in your workplace, which is also one of the trainings
    we all were required to take, and you keep covering for them, your just as guilty for his
    offenses as he is. I have done exceptionally well staying away from him. I have dear
    friends that have been tormented, and are going to therapy. I am extremely stressed out,
    and I am normally the one who is the most productive person here. Where do we go
    from here this is not fair to any of us. We may work remotely, however words hurt, and
    there are laws, business codes of ethics, and human rights that protect me. . . .

       18. After two days passed without a response to the email from Cullinan, Ms. High spoke

to fellow team manager Tim Starr about the matter and sent him a copy of the above email to

Cullinan. Starr told Ms. High that he forwarded the email to his superior William Piper, who

purportedly forwarded the email to Wells Fargo’s Human Resources Department. Starr told Ms.

High that Human Resources would commence an investigation.

       19. Ms. High complied with Wells Fargo’s protocol in reporting the derogatory statement

along with her request to be moved to another team within the IT Group, which would not have

posed an unreasonable burden to Wells Fargo since the IT teams worked remotely. By

complaining of the hostile work environment connected to her status as an ethnic and nationality

of origin minority, Ms. High engaged in a protected activity under Title VII.

       20. Neither Cullinan, Starr nor Piper honored Ms. High’s request to be moved away from

Salmela. None did anything to protect her from the hostile work environment, even after she

advised them of the emotional impact that the racially-offensive comments had on her.

       21. In or about May 2018, Ms. High developed problems with her work-provided laptop

computer that hindered her ability to perform assignments. She notified the help desk and while

waiting for a replacement computer, Ms. High received several complaints regarding her

supposed failure to work.




                                                6
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 7 of 12 PageID# 40




       22. During this same month of May, Ms. High’s supervisors began to assign her

“tickets,” which were generated when Wells Fargo employees requested assistance with

computer hardware, software and network issues. Responding to tickets were a low-level

function of systems supports analysts, and Ms. High had not performed such rudimentary work

since her earliest days with Wells Fargo. Further, the ticket assignments were imposed on top of

her normal volume of assignments. In addition, Ms. High’s supervisors began to accuse her of

not completing assignments that she had in fact completed.

       23. Finally, someone in the IT team sabotaged Ms. High’s work by not renewing the

access she need to complete assignments. The IT team leadership administered the access to the

work files.

       24. Upon information and belief, the deprivation of system access, piling on of low-level

ticket work and charges of incomplete assignments were materially-adverse actions that altered

the terms, conditions and benefits of her employment, and such actions were taken in retaliation

for complaining of the hostile work environment based on ethnic and national origin

discrimination.

       25. Ms. High later learned that none of her complaints had been forwarded to Wells

Fargo’s Human Resources Department, despite assurances from Starr and Piper that they were.

As a result, on or about June 13, 2018, Ms. High submitted a complaint directly to Human

Resources regarding Salmela’s racial joke and her desire to removed from his IT team. Ms. High

also forwarded to Human Resources the name of individuals who witnessed Salmela’s racist joke

but neither she nor her witnesses were contacted by the Department.




                                                7
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 8 of 12 PageID# 41




       26. In the ensuing weeks, Ms. High sent Piper numerous emails regarding discrimination,

retaliation and harassment. Ms. High indicated that the discrimination was affecting her well-

being. However, she received no response from Piper.

       27. In late June 2018, Wells Fargo scheduled a retreat for the Enterprise IT Group of

system analysts in St. Louis, Missouri. During the second day of the retreat, Ms. High attended a

meeting that included several co-workers. Cullinan, Salmela and a co-worker named Joseph

Dillon ganged up on her and hurled insults and smears regarding Ms. High’s job performance,

work ethic and character. In particular, the three accused Ms. High of not working, lying about

her laptop computer malfunctioning and claimed that she never notified the help desk that it

needed repair.

       28. In addition, the three managers insisted that Ms. High was incompetent in her job

duties and needed to be demoted to the help desk. They accused her of deliberately refusing to

work on the tickets assigned to her. Cullinan in particular accused Ms. High of being lazy and

clueless about her job responsibilities. Whenever Ms. High tried to speak up to defend herself,

the three spoke over her, not letting her respond. When Piper walked into the meeting, however,

Cullinan, Salmela and Dillion suddenly stopped berating Ms. High and behaved as though

nothing had happened.

       29. But by this time, the attacks on Ms. High made her feel as if the three men had a

choke hold around her neck, flooding her mind with flashing memories of abuse suffered in a

prior violent relationship. The attacks from the team managers were so unbearable that Ms. High

could no longer able to defend herself. She developed a sudden migraine headache and began

rapidly hyperventilating. Even more frighteningly, Ms. High felt as if she was suffering a heart




                                                8
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 9 of 12 PageID# 42




attack and requested an ambulance. It was apparent later that Ms. High suffered a panic attack in

reaction to the trauma. She left the retreat and flew home.

       30. Ms. High was too emotionally distraught following the attack experienced at the

retreat to return to work. On or about July 1, 2018, her physician placed her on a medical leave

of absence. The leave and separation from active employment resulted from Wells Fargo’s

subjecting Ms. High to a hostile work environment that belittled her Hispanic ethnicity and

Dominican national origin, as well as the distress suffered from the materially adverse actions

taken against her in retaliation for complaining of the workplace hostility. The conditions created

by Wells Fargo were so intolerable that a reasonable person could not have endured it without

leaving.

       31. In or about October 2019, Ms. High’s long-term disability benefits were terminated

because of Wells Fargo’s nonpayment of insurance premium payments to the company

administering Wells Fargo’s disability benefit plan. This prompted Wells Fargo to terminate Ms.

High’s employment on October 18, 2019. The dismissal constituted constructive discharge from

her employment in violation of Ms. High’s rights under Title VII and 42 U.S.C. § 1981.

       32. As a direct and proximate result of Wells Fargo’s retaliatory actions, Ms. High has

suffered loss of income, mental and emotional distress, embarrassment, humiliation,

inconvenience, and litigation expenses, including attorney’s fees.



                                        COUNT I
                          NATIONAL ORIGIN DISCRIMINATION
                       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                    42 U.S.C. § 2000e-2

       33. By subjecting Ms. High to a hostile work environment and constructively discharging

her employment on the basis of her Hispanic ethnicity and Dominican national origin, as

                                                 9
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 10 of 12 PageID# 43




described herein, Wells Fargo violated her rights under Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e-2.

       34. Ms. High’s injuries under this Count entitle her to reinstatement to her former

position, and an award for (a) loss of past and future earnings, including fringe benefits; (b)

compensation for her humiliation, pain and suffering, emotional distress, and loss of personal

and professional reputation; (c) compensation for damage to her career; (d) punitive damages; (e)

attorney’s fees under 42 U.S.C. § 1988; and (f) costs of suit.

                                 COUNT II
        ETHNIC CHARACTERISTIC AND NATIONAL ORIGIN DISCRIMINATION
                        CIVIL RIGHTS ACT OF 1866
                              42 U.S.C. § 1981

       35. By subjecting Ms. High to a hostile work environment and constructively discharging

her employment on the basis of her Hispanic ancestral and ethnic characteristics and her

Dominican national origin, as described herein, Wells Fargo violated her rights under the Civil

Rights Act of 1866, as amended, 42 U.S.C. § 1981(a).

       36. Ms. High’s injuries under this Count entitle her to reinstatement to her former

position, and an award for (a) loss of past and future earnings, including fringe benefits; (b)

compensation for her humiliation, pain and suffering, emotional distress, and loss of personal

and professional reputation; (c) compensation for damage to her career; (d) punitive damages; (e)

attorney’s fees under 42 U.S.C. § 1988; and (f) costs of suit.

                                        COUNT III
                               RETALIATORY DISCHARGE
                       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                    42 U.S.C. § 2000e-2

       37. By constructively discharging Ms. High in retaliation for engaging in the protected

activity of complaining to her superiors about the discrimination and hostile work environment



                                                 10
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 11 of 12 PageID# 44




to which she was subjected on the basis of her Dominican national origin, as described herein,

Wells Fargo violated her rights under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e-2.

       38. Ms. High’s injuries under this Count entitle her to reinstatement to her former

position, and an award for (a) loss of past and future earnings, including fringe benefits; (b)

compensation for her humiliation, severe pain and suffering, emotional distress, and loss of

personal and professional reputation; (c) compensation for damage to her career; (d) punitive

damages; (e) attorney’s fees under 42 U.S.C. § 1988; and (f) costs of suit.

                                         COUNT VI
                                 RETALIATORY DISCHARGE
                                 CIVIL RIGHTS ACT OF 1964
                                       42 U.S.C. § 1981

       39. By constructively discharging Ms. High in retaliation for engaging in the protected

activity of complaining to her superiors about the discrimination and hostile work environment

to which she was subjected on the basis of her Hispanic ancestral and ethnic characteristics and

Dominican national origin, as described herein, Wells Fargo violated her rights under the Civil

Rights Act of 1866, as amended, 42 U.S.C. § 1981(a).

       40. Ms. High’s injuries under this Count entitle her to reinstatement to her former

position, and an award for (a) loss of past and future earnings, including fringe benefits; (b)

compensation for her humiliation, severe pain and suffering, emotional distress, and loss of

personal and professional reputation; (c) compensation for damage to her career; (d) punitive

damages; (e) attorney’s fees under 42 U.S.C. § 1988; and (f) costs of suit.



       WHEREFORE, the plaintiff Jenny M. High demands judgment against the defendant

Wells Fargo Bank, reinstating her to her former position, and awarding her the sum of ONE

                                                 11
  Case 3:21-cv-00081-MHL Document 1 Filed 02/12/21 Page 12 of 12 PageID# 45




MILLION DOLLARS ($1,000,000.00) in compensatory and punitive damages; plus attorney’s

fees, costs of suit, and such other and further relief as this Court may deem just and proper.

                                      Respectfully submitted,

                                      JENNY M. HIGH


                                      By: /s/ Scott G. Crowley
                                      Scott Gregory Crowley
                                      Virginia Bar No. 31216
                                      Attorney for Jenny M. High
                                      Crowley & Crowley, P.C.
                                      4870 Sadler Road, Suite 300
                                      Glen Allen, VA 23060
                                      Tel.: (804) 205-5010
                                      Fax: (804) 205-5001
                                      Email: scrowley@crowleyandcrowley.com




                                                 12
